NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2017 *
                              Decided September 1, 2017

                                         Before

                       DIANE P. WOOD, Chief Judge

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

No. 16-4116

GREGORY LEE,                                    Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 12 C 09180
CHICAGO TRANSIT AUTHORITY,
     Defendant-Appellee.                        Andrea R. Wood,
                                                Judge.


                                       ORDER

       Gregory Lee, a former employee of the Chicago Transit Authority, appeals from
the dismissal of his third amended complaint for failure to state a claim. Lee asserted
that the CTA violated the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., by




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-4116                                                                          Page 2

failing to provide a reasonable accommodation for an unspecified disability and then
firing him because of that disability. We affirm.

       As set forth in his third amended complaint, the allegations of which we accept
as true, see W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675 (7th Cir. 2016), Lee had
experienced medical problems before being fired from his position as Transportation
Manager for the CTA. In February 2010 he became ill at work and was rushed by
ambulance to the hospital. He later took short-term disability leave. Several months into
his leave, he received a letter from the CTA directing him to report to the Authority’s
general manager to discuss his status. Lee met with the general manager and told him
that he would not be released from medical treatment for two or three more months.
Two weeks later he received another letter from the CTA stating that he had exhausted
his leave under the Family and Medical Leave Act and was being “administratively
separated.” After his release from medical treatment three months later, however, the
CTA reinstated Lee as Transportation Manager.

      In early 2011 Lee again began experiencing unspecified health issues and tried to
address potential accommodations with his supervisors. But delays making contact
ensued, and in November 2011 he again had to be rushed by ambulance to the hospital.
He took medical leave once more and five months later received a second letter of
administrative separation based on his inability to perform his job and his having
exhausted his FMLA leave.

       Lee then filed this suit, alleging that the CTA terminated his employment based
on a disability and refused to offer him reasonable accommodations. Judge Tharp
dismissed this initial complaint without prejudice (his reasons are not reflected in the
record). Lee amended his complaint, and this time he alleged that he had suffered a
stroke; that he had been diagnosed with hypertension, anxiety, and depression; and that
these conditions caused severe headaches, loss of concentration, and memory loss―all
of which affected his ability to complete his job duties without an accommodation. Lee
again amended his complaint (to withdraw an age-discrimination claim not at issue
here).

       Judge Andrea Wood, to whom the case had been reassigned, then granted the
CTA’s motion to dismiss this complaint for failure to state a claim. Lee, the judge
explained, failed to allege that he had a disability under the ADA because he did not
suggest how his medical conditions substantially limited his ability to work. Lee, she
added, also did not allege that he was qualified to perform the essential functions of his
job as Transportation Manager, with or without an accommodation. The judge agreed
No. 16-4116                                                                            Page 3

to give Lee “one final opportunity” to amend his complaint to rectify the identified
deficiencies, and she “reminded” him to include “all of the facts” upon which he sought
to rely.

       Lee amended his complaint for a third time, but the district court dismissed it
with prejudice, concluding that he had not sufficiently pleaded facts to support a
discrimination claim under the ADA. This version of the complaint, the court pointed
out, omitted any reference to a specific medical condition and instead merely
“parrot[ed]” the statutory definition of “disability”―a recitation insufficient to survive
a motion to dismiss. And to the extent Lee had suggested in prior court filings that his
disability related to sleep apnea, anxiety, and depression, he failed to allege how those
conditions substantially limited a major life activity―“much less connect those dots as
required.” Lee, the court went on to say, also did not address whether he could perform
the essential functions of his managerial job with or without reasonable
accommodation.

       The ADA prohibits discrimination “against a qualified individual on the basis of
disability in regard to job application procedures [and] discharge. “ 42 U.S.C. § 12112(a).
To state a claim under § 12112(a), a plaintiff must allege three things: that he has a
disability that fits the definition in the ADA, that he is otherwise qualified to perform
the duties of his job either with or without a reasonable accommodation, and that he
suffered an adverse employment action because of his disability. See Tate v. SCR Med.
Transp., 809 F.3d 343, 345 (7th Cir. 2015); see also Roberts v. City of Chicago, 817 F.3d 561,
565 (7th Cir. 2016). At the pleading stage, Lee need not include extensive factual detail,
but he must include enough information to give the defendants fair notice of the claim,
which includes identifying a specific disability. See Tate, 809 F.3d at 345–46.

        On appeal Lee disputes the district court’s conclusion that he did not adequately
allege a disability for purposes of the ADA, and he reiterates that he suffers from
anxiety, depression, sleep apnea, and having had a stroke. But as the district court
explained, Lee neglected to include these details in his third amended complaint, which
is the operative complaint for any assessment of his claim. See Anderson v. Donahoe,
699 F.3d 989, 997 (7th Cir. 2012). And even if we assume that he had sufficiently alleged
these conditions, he has not alleged that they “substantially limit[ed] one or more major
life activities,” as required in the definition of disability under the ADA. See 42 U.S.C.
§ 12102(1); Sinkler v. Midwest Prop. Mgmt. Ltd. P'ship, 209 F.3d 678, 683 (7th Cir. 2000).

      Lee next seems to assert that the district court imposed on him a heightened
pleading requirement with regard to the allegations he needed to make about being
No. 16-4116                                                                      Page 4

otherwise qualified to perform the essential job duties of a Transportation Manager. But
even if no detailed explanation of these duties was necessary, Lee needed to allege that
he is able to complete the duties of a Transportation Manager with or without an
accommodation, see Tate, 809 F.3d at 345, and he did not.

      We have considered Lee’s other arguments and none has merit.

                                                                          AFFIRMED.